Citation Nr: 0938425	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred as a result of inpatient services rendered from 
January 27, 2007, until January 30, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Bines, Florida.  A hearing before the undersigned Veterans 
Law Judge was held at the Regional Office in St. Petersburg, 
Florida, in April 2008.  The hearing transcript has been 
associated with the claims file.


REMAND

The issue of entitlement to reimbursement for unauthorized 
medical expenses must be remanded for compliance with the 
April 2008 Board remand instructions.  In its April 2008 
decision, the Board remanded the matter, in part, in order 
for the Veteran to be provided notice of the requirements 
necessary to substantiate a claim for reimbursement under 
38 U.S.C.A. § 1728 (West 2002) and 38 C.F.R. § 17.20 (2008) 
and related provisions.  Review of the evidence indicates 
that this has not been done.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Thus, this claim must be remanded 
for compliance with the April 2008 remand instructions.  

Furthermore, the Board notes that it is unclear whether this 
matter has been granted in part.  See September 2009 
Supplemental Statement of the Case.  This should be clarified 
on remand.  

Accordingly, the case is REMANDED for the following action:

1. As noted above, the September 2009 
Supplemental Statement of the Case (SSOC) 
suggests that the Veteran's "[emergency 
room] visit and the [first] hospital day 
[were] approved but the remaining two 
days were denied".  The record does not 
contain a rating decision implementing 
this award, however, and it is unclear if 
this was an error in the SSOC, or if the 
Veteran was reimbursed for the fees 
associated with this time period.  Please 
clarify this matter.

2.   Review the claims file and ensure 
that all notification and development 
action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  Specifically, the Veteran 
should be provided notice of the 
information and evidence necessary to 
substantiate his claim for reimbursement 
under 38 U.S.C.A. § 1728 (West 2002) and 
38 C.F.R. §  17.120 (2008).  

2.  Thereafter, readjudicate the claim 
for medical reimbursement.  If any part 
of the benefit sought on appeal remains 
denied, the appellant should be provided 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


